Exhibit 10.2

 

February 2, 2004

 

Mr. Arthur Bargonetti

185 West End Avenue

New York, NY 10025

 

Dear Art:

 

Set forth below are the amendments we have agreed upon to the Employment
Agreement dated as of July 16, 2001, as amended by letter dated January 27, 2003
(collectively, the “Agreement”), between you (“Executive”) and Tommy Hilfiger
U.S.A., Inc. (the “Company”). The following amendments are to become effective
upon approval by the Tommy Hilfiger Corporation Compensation Committee:

 

1. Delete Section 1 of the Agreement and substitute the following:

 

“1. Term. The employment of Executive under this Agreement shall commence on
July 16, 2001 and shall continue through September 30, 2004 (the “Term”),
subject to the terms and provisions of this Agreement”.

 

2. Add the following at the end of Section 2 of the Agreement:

 

“Executive’s duties shall, in addition to his current responsibilities, include,
but not be limited to, the items listed on the attached Exhibit A. Executive
agrees that, in connection with performing his duties hereunder, the Company
may, in its discretion, require Executive to travel periodically to the
Netherlands, for periods to be determined by the Company. Executive agrees that,
in the Company’s discretion, such travel will total a minimum of two (2) months
between the date hereof and September 30, 2004, provided that such travel will
not exceed 2 months unless Executive determines, in his reasonable discretion,
that additional travel is necessary in order to fulfill his requirements under
this Agreement. Executive also agrees that between the date hereof and September
30, 2004, all of his current responsibilities shall be transitioned to other
Company executives, and he will assist in these transitions. A schedule showing
the presently contemplated transition dates appears on the attached Exhibit B”.

 

3. Delete the first two sentences of Section 3(a) of the Agreement and
substitute the following:

 

“Executive’s base salary (“Base Salary”) shall remain at the current rate of
$625,200 per annum”.

 

4. Add the following sentence at the end of Section 3(b) of the Agreement:

 

“The Company agrees that Executive shall receive a pro rata portion of the
guaranteed minimum bonus for the period Executive shall be employed by the
Company during the Company’s fiscal year that ends on March 31, 2005. Such bonus
shall be payable at the time the Company pays bonuses for the fiscal year ending
March 31, 2005”.

 



--------------------------------------------------------------------------------

5. Sections 3(f) and 3(g) of the Agreement shall be redesignated Sections 3(g)
and 3(h) respectively, and the following Section 3(f) shall be added to the
Agreement:

 

(f) “Spouse Travel. During the Term, the Company shall provide Executive’s
spouse with one (1) round-trip first class airplane ticket between New York City
and Amsterdam.”

 

6. Add the following sentence to the redesignated Section 3(g) of the Agreement:

 

“The Company agrees that, provided Executive’s employment hereunder is not
terminated by the Company pursuant to Section 4(b) hereof, or by Executive for
any reason other than for “Good Reason” (as defined in Section 5(a) below),
Executive shall be eligible, during the twelve (12) month period following such
termination, to exercise all stock options granted to Executive prior to the
date of such termination which shall have vested on or prior to the date of such
termination”.

 

7. Delete the first paragraph of Section 5(b) of the Agreement and substitute
the following:

 

“Other Terminations. If, during or at the end of the Term, Executive’s
employment under this Agreement is terminated by the Company other than under
Section 4(a) or 4(b), or Executive terminates his employment for Good Reason or
this Agreement expires at the end of the Term, the sole obligations of the
Company to Executive shall be to make the payments described in clauses (i) and
(ii) of Section 5(a), and subject to Executive providing the Company with the
release described below, to pay Executive an amount equal to 50% of Executive’s
Base Salary as of the date of termination on September 30, 2004 (payable in the
October 15, 2004 paycheck) and an amount equal to 50% of such Base Salary on
January 31, 2005, provided, however, that the January 31, 2005 payment shall be
offset by any compensation and benefits Executive has received from other
employment (including self-employment) and Company sponsored long-term
disability between October 1, 2004 and January 31, 2005. The Company also agrees
that, provided Executive is eligible to receive the October 1, 2004 and January
31, 2005 payments described above, Executive will receive reimbursement for
COBRA payments for a maximum of eighteen (18) months from the date Executive’s
employment ends if Executive is eligible for and elects COBRA coverage and
submits cancelled checks representing Executive’s COBRA payments (or other proof
of payment) to the Company’s Executive Vice President of Human Resources,
provided, however, that the Company’s obligation to provide such reimbursement
shall terminate upon Executive becoming eligible for health insurance coverage
offered by another employer”.

 

8. Executive and the Company agree that the “non-competition” provisions of
Section 6(b) of the Agreement shall expire on January 31, 2005.

 



--------------------------------------------------------------------------------

Except as modified above, the Agreement shall remain in full force and effect.

 

If the foregoing correctly sets forth our understanding, please sign this letter
in the place indicated below, and return it to Howard Shapiro.

 

Sincerely,

 

/S/ Joel H. Newman

 

Joel H. Newman

C.O.O.

 

AGREEMENT CONFIRMED AS ABOVE STATED:

 

/s/ Arthur Bargonetti   2/2/04

--------------------------------------------------------------------------------

Arthur Bargonetti   Date

 



--------------------------------------------------------------------------------

Exhibit A To The Employment Agreement Dated As Of July 16, 2001

As Amended By Letters Dated January 27, 2003 And February 2, 2004

Between Arthur Bargonetti And Tommy Hilfiger U.S.A., Inc.

 

Executive’s duties under the Agreement shall, in addition to his current
responsibilities, include, the following:

 

1. Evaluate and initiate an enterprise–wide MIS system.

 

2. Evaluate and implement distribution and operations controls and initiate
systems in Europe.

 

3. Evaluate and implement credit operations and initiate systems in Europe.

 

4. Evaluate and implement off-price sales controls and initiate systems in
Europe.

 

EXHIBIT A



--------------------------------------------------------------------------------

Exhibit B To The Employment Agreement Dated as of July 16, 2001

As Amended by Letters Dated January 27, 2003 and February 2, 2004

Between Arthur Bargonetti and Tommy Hilfiger U.S.A., Inc.

 

Schedule- Initiation of Transition:

 

1. Data Entry — February 23, 2004

 

2. Credit/Accounts Receivable — April 1, 2004.

 

3. Allocation and Distribution — June 15, 2004.

 

4. MIS and Off-Price Sales — September 30, 2004.

 

EXHIBIT B